IN THE COURT OF APPEALS OF NORTH CAROLINA

                                       2022-NCCOA-223

                                        No. COA21-346

                                       Filed 5 April 2022

     Catawba County, No. 16 CVD 1496

     FRANCES SIGMON FOXX, Plaintiff,

                   v.

     GARY DWAYNE FOXX, Defendant.


             Appeal by defendant from Order entered 16 March 2021 by Judge Sherri W.

     Elliott in Catawba County District Court. Heard in the Court of Appeals 11 January

     2022.


             LeCroy Law Firm, PLLC, by M. Alan LeCroy, for plaintiff-appellee.

             Wesley E. Starnes for defendant-appellant.


             GORE, Judge.


¶1           Defendant, Gary Dwayne Foxx, appeals from the trial court’s Equitable

     Distribution Order, modifying the percentage of distribution of marital assets

     following the first appeal to this Court. We vacate the Order and remand for further

     findings of fact.
                                         FOXX V. FOXX

                                        2022-NCCOA-223

                                       Opinion of the Court



                       I.     Factual and Procedural Background

¶2         Frances Sigmon Foxx (“plaintiff”) and defendant were married on 17 March

     1995. In 1999, the parties formed Foxx Appraisals, Inc., primarily used for plaintiff’s

     real estate appraisal business. In March 2011, defendant was injured while in the

     course of his employment for the City of Lincolnton. Defendant filed worker’s

     compensation and personal injury claims following his injury. Plaintiff and defendant

     separated on 14 July 2014. Shortly after the parties separated, defendant settled his

     workers’ compensation claim. A few months thereafter, he settled his personal injury

     claim. Once in 2014 and once in 2015, Foxx Appraisals, Inc. made distributions as

     payment to plaintiff for her work as a licensed appraiser for the company.

¶3         On 16 June 2016, plaintiff filed a complaint for divorce and equitable

     distribution. Plaintiff and defendant were granted absolute divorce on 15 September

     2016. On 4 January 2018, the trial court entered an Equitable Distribution Order

     (“2018 Order”). Plaintiff and defendant subsequently appealed the 2018 Order. This

     Court vacated the 2018 Order on the grounds that (1) the trial court’s findings ignored

     undisputed evidence of two post-separation distributions from Foxx Appraisals, Inc.,

     to the plaintiff, and (2) the trial court applied an incorrect legal standard to the

     classification of the awards from the defendant’s workers’ compensation and personal



                                                    2
                                          FOXX V. FOXX

                                         2022-NCCOA-223

                                        Opinion of the Court



     injury lawsuits. Foxx v. Foxx, 266 N.C. App. 617, __, 830 S.E.2d 700, __ (2019)

     (unpublished).

¶4         This Court gave the trial court discretion to hear additional evidence, but the

     trial court elected to not conduct any further proceedings and issued a Remanded

     Equitable Distribution Order on 19 February 2021. On 25 February 2021, the trial

     court granted a Rule 60 Motion filed by the plaintiff to correct a clerical error in the

     19 February 2021 Remanded Equitable Distribution Order. On 16 March 2021, the

     trial court entered an Amended Equitable Distribution Order (“2021 Order”). The

     trial court modified the percentage of equitable distribution of martial and divisible

     assets between the parties from the 2018 Order to the 2021 Order, increasing

     plaintiff’s share from sixty percent to seventy-five percent and decreasing defendant’s

     share from forty percent to twenty-five percent. Defendant timely filed and served

     notice of appeal.

                                        II.     Analysis

     A.    Modification of the Percentage of Equitable Distribution

¶5         Defendant first contends that the trial court lacked the authority to modify the

     unequal percent distribution of marital assets between the parties following the first

     appeal because the issue was not raised. We disagree.



                                                     3
                                         FOXX V. FOXX

                                        2022-NCCOA-223

                                       Opinion of the Court



¶6         “[A]s a general rule when an appellate court passes on a question and remands

     the cause for further proceedings, the questions there settled become the law of the

     case, both in subsequent proceedings in the trial court and on subsequent appeal . . .

     .” Hayes v. Wilmington, 243 N.C. 525, 536, 91 S.E.2d 673, 681-82 (1956) (citations

     omitted). “[O]nce a panel of the Court of Appeals has decided a question in a given

     case that decision becomes the law of the case and governs other panels which may

     thereafter consider the case.” Carpenter v. Carpenter, 245 N.C. App. 1, 8, 781 S.E.2d

     828, 835 (2016) (quoting North Carolina Nat’l Bank v. Virginia Carolina Builders,

     307 N.C. 563, 567, 299 S.E.2d 629, 631-32 (1983)); see also Transp., Inc. v. Strick

     Corp., 286 N.C. 235, 239, 210 S.E.2d 181, 183 (1974).

                  In North Carolina courts, the law of the case applies only
                  to issues that were decided in the former proceeding,
                  whether explicitly or by necessary implication, but not to
                  questions which might have been decided but were not. The
                  doctrine of the law of the case contemplates only such
                  points as are actually presented and necessarily involved
                  in determining the case.

     Wetherington v. NC Dep’t of Pub. Safety, 270 N.C. App. 161, 173, 840 S.E.2d 812, 822

     (2020) (cleaned up).

¶7         “On the remand of a case after appeal, the mandate of the reviewing court is

     binding on the lower court, and must be strictly followed, without variation and

     departure from the mandate of the appellate court.” Bodie v. Bodie, 239 N.C. App.
                                                    4
                                         FOXX V. FOXX

                                        2022-NCCOA-223

                                       Opinion of the Court



     281, 284, 768 S.E.2d 879, 881 (2015) (quoting Collins v. Simms, 257 N.C. 1, 11, 125

     S.E.2d 298, 306 (1962)). This Court vacated and remanded the matter “for the trial

     court to make additional findings of fact and, if appropriate, corresponding

     conclusions of law.” Foxx, 266 N.C. App. at __, 830 S.E.2d at __. When this Court

     remands an equitable distribution order for more specific findings of fact, that

     remand authorizes the trial court to recalculate related portions of the order that are

     impacted by the findings made on remand if necessary. See Bodie, 239 N.C. App. at

     285, 768 S.E.2d at 882.

¶8         In the case sub judice, the issue of percent distribution of marital property was

     not a question raised on appeal, nor was it discussed or otherwise adjudicated, either

     explicitly or implicitly by the prior panel of this Court. Thus, it did not become the

     law of the case. Moreover, on remand, the trial court was required to evaluate specific

     evidence and make findings of fact that would affect the corresponding conclusion of

     law regarding the net value of marital assets. Therefore, the trial court had the

     authority to reconsider the percentage of distribution.

     B.    Required Sufficient Findings of Fact

¶9         Defendant next argues that the trial court erred by failing to make additional

     findings of fact to support the change of equitable distribution percentage from the

     2018 Order to the 2021 Order. We agree.
                                                    5
                                            FOXX V. FOXX

                                           2022-NCCOA-223

                                          Opinion of the Court



¶ 10         We review the trial court’s distribution of property for an abuse of discretion.

       Carpenter, 245 N.C. App. at 13, 781 S.E.2d at 838 (2016) (citations and quotations

       omitted); see also White v. White, 312 N.C. 770, 777, 324 S.E.2d 829, 833 (1985).

                    The standard of review on the trial court’s classification in
                    an equitable distribution of property is well settled: when
                    the trial court sits without a jury, the standard of review
                    on appeal is whether there was competent evidence to
                    support the trial court’s findings of fact and whether its
                    conclusions of law were proper in light of such facts.

       Carpenter, 245 N.C. App. at 11, 781 S.E.2d at 837 (cleaned up). “A trial court may be

       reversed for abuse of discretion only upon a showing that its actions are manifestly

       unsupported by reason.” White, 312 N.C. at 777, 324 S.E.2d at 833.

¶ 11         There are twelve factors for the trial court to consider when determining

       whether unequal distribution of marital property and divisible property is equitable.

       See N.C. Gen. Stat. § 50-20(c) (2021). “[I]f evidence is presented as to several statutory

       factors, the trial court must make findings as to each factor for which evidence was

       presented.” Rosario v. Rosario, 139 N.C. App. 258, 261, 533 S.E.2d 274, 276 (2000)

       (citations omitted). “The weight given each factor, however, is within the discretion

       of the trial court, and the trial court is not required to specifically state the weight

       given each factor to ‘support the determination’ an equitable distribution has been

       made.” Friend-Novorska v. Novorska, 143 N.C. App. 387, 395, 545 S.E.2d 788, 794


                                                       6
                                            FOXX V. FOXX

                                           2022-NCCOA-223

                                          Opinion of the Court



       (2001) (quoting White, 312 N.C. at 777-78, 324 S.E.2d at 833). “Additionally, the

       weight given each factor by the trial court must be upheld on appeal absent a showing

       of abuse of discretion.” Id. (citation omitted). “[A] finding stating that the trial court

       has merely given ‘due regard’ to the section 50-20 factors is insufficient as a matter

       of law.” Rosario, 139 N.C. App. at 262, 533 S.E.2d at 276 (2000) (citations omitted).

¶ 12         “Findings of fact are sufficient to ‘support the determination’ an equitable

       division has been made when findings of fact have been made on the ultimate facts

       at issue in the case, and the findings of fact show the trial court properly applied the

       law in the case.” Friend-Novorska, 143 N.C. App. at 395, 545 S.E.2d at 794 (quoting

       Armstrong v. Armstrong, 322 N.C. 396, 405-06, 368 S.E.2d 595, 600 (1988)). “The

       purpose for the requirement of specific findings of fact that support the court’s

       conclusion of law is to permit the appellate court on review ‘to determine from the

       record whether the judgment – and the legal conclusions that underlie it – represent

       a correct application of the law.’” Patton v. Patton, 318 N.C. 404, 406, 348 S.E.2d 593,

       595 (1986) (quoting Coble v. Coble, 300 N.C. 708, 712, 268 S.E.2d 185, 189 (1980)).

       See also Armstrong, 322 N.C. at 405, 368 S.E.2d at 600.

¶ 13         In the instant case, the trial court did not conduct any further proceedings on

       remand before filing the 2021 Order. Using the evidence in the existing record, which

       the trial court was permitted to do in its discretion from this Court’s prior opinion,
                                                       7
                                           FOXX V. FOXX

                                          2022-NCCOA-223

                                         Opinion of the Court



       the trial court found the required specific findings of fact regarding Foxx Appraisal,

       Inc.’s distributions to the plaintiff and the defendant’s lawsuit awards. These

       required findings by the trial court support a modification of the net value of marital

       property and the trial court found as such. The trial court also added an additional

       finding of fact regarding a section 50-20(c) factor in the 2021 Order. However, this

       finding amounted to a base assertion that the statutorily required factor was merely

       considered.

¶ 14         The trial court is not required to state the weight it gives to each factor it

       considers. Rosario, 139 N.C. App. at 260, 533 S.E.2d at 275. However, the trial court

       must support its determination by a measure greater than due regard, and in such

       fashion that an appellate court can determine from the record and judgment derived

       from legal conclusions that the correct application of law has been represented. See

       Rosario, 139 N.C. App. at 262, 533 S.E.2d at 276 (2000); Friend-Novorska, 143 N.C.

       App. at 395, 545 S.E.2d at 794; Armstrong, 322 N.C. at 405-06, 368 S.E.2d at 600.

¶ 15         In the case sub judice, the trial court did not hold additional proceedings on

       remand and modified the percent distribution of marital assets without considering

       additional evidence.   In addition, one of the factors for consideration of an unequal

       distribution under N.C. Gen. Stat. Ann. § 50-20 is “[t]he income, property, and

       liabilities of each party at the time the division of property is to become effective.”
                                                      8
                                            FOXX V. FOXX

                                           2022-NCCOA-223

                                          Opinion of the Court



       N.C. Gen. Stat. Ann. § 50-20. Since the most recent evidence was from the hearing

       before the entry of the 2018 order, the trial court could not address the “income,

       property, and liabilities” of the parties “at the time the division of property is to

       become effective.” Thus, the findings of fact and evidence in the record do not justify

       a modification from the 2018 Order’s percent distribution of marital assets because

       the evidence in the record for the trial court to consider between the orders remained

       the same and nothing in the 2021 Order justified a reweighing of the percent

       distribution of marital assets based on the same material evidence. Therefore, the

       trial court did not make sufficient findings of fact to justify its conclusion that the

       modification of the percentage of distribution of marital assets between the 2018

       Order and the 2021 Order was proper.



                                         III.   Conclusion

¶ 16         For the foregoing reasons, we vacate the trial court’s 16 March 2021 Amended

       Equitable Distribution Order and remand for further proceedings and entry of a new

       order. If either party requests the opportunity to present additional evidence for

       consideration prior to entry of the new order, the trial court shall allow the parties to

       present additional evidence limited to any relevant changes in circumstances which



                                                       9
                                   FOXX V. FOXX

                                  2022-NCCOA-223

                                 Opinion of the Court



may affect an unequal distribution under N.C. Gen. Stat. Ann. § 50-20 since the last

evidentiary hearing.



      VACATED AND REMANDED.

      Chief Judge STROUD and Judge TYSON concur.




                                             10